          Case 9:20-cv-00046-DLC Document 33 Filed 08/12/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


DOCTORS FOR A HEALTHY                           Case No. CV-20-46-M-DLC
MONTANA, a Montana Independent
Committee,                                      JUDGMENT IN A CIVIL CASE

                      Plaintiff,

   vs.

TIMOTHY FOX, in his official
capacity as Attorney General of
Montana; JEFFREY MANGAN, in his
official capacity as Montana
Commissioner of Political Practices,

                      Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
  Plaintiffs and against Defendants in accordance with the order issued on today's
  date.

         Dated this 12th day of August, 2020.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A.S. Goodwin
                                   A.S. Goodwin, Deputy Clerk
